Citation Nr: 1736288	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder.

2. Entitlement to an increased rating for dermatitis. 

3. Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the bilateral lower extremities. 

4. Entitlement to service connection for bilateral hearing loss. 

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for a kidney disorder.

8. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

9. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

10. Entitlement to service connection for a nerve disorder.

11. Entitlement to service connection for a cramps disorder.

12. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.    

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of reopening service connection for lower extremity neuropathy, service connection for hearing loss, tinnitus, diabetes, kidney disorder, GERD, upper extremity neuropathy, nerve disorder, cramp disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The July 2009 rating decision denying service connection for a right shoulder condition is final. 

2. Evidence has not been received since the July 2009 rating decision that reasonably suggests the Veteran's right shoulder condition began in or is otherwise related to service. 

3. The Veteran's skin disorder is manifested by a rash and flaking, but no scarring, that covers less than 5 percent of the total and exposed body area. 


CONCLUSIONS OF LAW

1. The July 2009 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The criteria to reopen the claim for service connection for a right shoulder condition have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for a rating in excess of 10 percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.   The Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist). 

In October 2016, new evidence was received, and the Veteran's attorney waived AOJ consideration of any evidence received submitted to the Board.  Subsequent to that time, the Veteran submitted additional claims (back and headaches), and evidence was developed on those claims (VA exams in August 2017 and additional VA outpatient records).  Other than noting continued shoulder and dermatitis issues, the additional evidence is not relevant to the claims being decided at this time, so no further waiver or action by the RO is needed.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Statement/Supplemental Statement of the Case and will not be repeated here

Reopening Service Connection for the Right Shoulder Disorder

Prior to his January 2014 right shoulder claim, the Veteran filed a claim to reopen service connection for a right shoulder condition in March 2009.  The claim was denied in a July 2009 rating decision.  While the Veteran filed a timely notice of disagreement, he did not file a substantive appeal or new and material evidence within one year, and the rating decision became final.   

At the time of the July 2009 rating decision, the evidence before the RO consisted of the Veteran's service treatment records and medical records through July 2009.  The RO denied the Veteran's claim because new and material evidence had not been submitted that showed the right shoulder condition began in or was related to service. 

The Veteran's service records show that he had a normal separation evaluation.  VA medical records from 1998 onward show complaints of right shoulder pain until May 2003, when he was diagnosed with mild acromioclavicular degenerative changes in the right shoulder.  The May 2003 diagnosis reflects that he injured his shoulder while carrying mail five years prior to May 2003.  

Since that time, more VA medical records have been associated with the file.  Although this evidence is new, the medical records do not show that the Veteran's condition began in or is otherwise related to service.  In July 2010, several letters from the Veteran's orthopedist, Dr. Chakales, were associated with the claims file.  In a May 2010 letter, Dr. Chakales diagnosed the Veteran with post-op resection of the distal inch of the clavicle with rotator cuff involvement and stated that the Veteran "has had his current problems for a period of time and these are related to his service-connected injury."  While "new," this evidence is not "material" because it does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v Shinseki, 24 Vet. App. 110 (2010).  That is not the case here.  Dr. Chakales' statement vaguely relates the Veteran's shoulder diagnosis to "his service-connected injury."  At that time, the Veteran was only service-connected for dermatitis and there is no old or new evidence that relates the Veteran's right shoulder condition to his service-connected dermatitis.  Moreover, Dr. Chakales noted in his letter that the "date of injury" was August 2005.  It is clear that Dr. Chakales is not referring to any in-service injury.  The Board thus finds that this statement does not satisfy the "low" threshold to reopen a claim because it would not trigger VA's duty to provide a medical opinion and it does not raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that the preponderance of the evidence is against reopening the claim of service connection for the right shoulder disorder and the claim is denied.

Increased Rating for Dermatitis

The Veteran contends that he is entitled to a higher rating for his dermatitis, which is currently rated at 10 percent disabling under Diagnostic Codes 7899-7806.

The Board finds that the Veteran is not entitled to a higher rating for his dermatitis because the evidence does not show that his dermatitis covers 20 percent or more of his entire body or exposed areas affected nor that he requires systemic therapy for a period of six weeks or more.  

In making this determination, the Board heavily relied on the Veteran's contentions, VA examinations, and VA medical records.  During a November 2009 VA examination, the Veteran reported an ongoing rash that involved the face and various parts of the head, which he treated with daily hydrocortisone cream and ketoconazole shampoo.  There was no scarring.  The examiner concluded that only 3 percent of the total body surface area and exposed area was affected.  During an April 2013 VA examination, the Veteran reported increased scale, flaking, and irritation around the nose and scalp.  There was no scarring, neoplasms, or systemic manifestations.  The Veteran reported using topical corticosteroids and other topical medication for about six weeks or more, but not constantly, during the prior 12 months.  The examiner concluded that less than 5 percent of the Veteran's total body area and total exposed area was affected. 

The examination reports are supported by the Veteran's hearing testimony that his dermatitis is confined to the area above his neck, including in his ears, and he treats it with topical cream.  Relevant VA medical records also support the examination findings.  

After consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for dermatitis; thus, the claim is denied.  


ORDER

The claim to reopen service connection for the right should condition is denied. 

Entitlement to a rating in excess of 10 percent for dermatitis is denied. 

REMAND

The Veteran's claim for service connection for diabetes must be remanded for an addendum medical opinion.  In January 2010, a VA examiner opined that the Veteran's diabetes was steroid-induced and was not caused by exposure to herbicide agents.  He stated that, after beginning steroid treatment for kidney disease, the Veteran's fasting blood sugar levels increased to 122 to 126 around October and November 2009.  

VA medical records show, however, that the Veteran was assessed as having diabetes mellitus as early as February 2007, well before he was diagnosed with nephrotic syndrome in July 2008.  Blood panels from January 2008 and August 2008 shows fasting glucose levels of 116 and 124, respectively, and a problem list from December 2009 shows that the diabetes mellitus began in 2008.  A record from May 2010, however, shows that the Veteran's fasting glucose was 138 and noted "he is developing diabetes."  It is thus unclear when the Veteran developed diabetes and whether it was actually steroid-induced.  Accordingly, a remand is necessary for an addendum medical opinion.  While a private opinion was submitted from Dr. Graf, a more thorough discussion of the evidence is needed.

The claim of service connection for a kidney disorder must also be remanded for a medical opinion to assess the relationship, if any, between the Veteran's kidney disorder and exposure to herbicide agents.  In October 2016, the Veteran submitted a medical opinion from a private orthopedic surgeon, who stated that the Veteran's herbicide agent exposure clearly caused his diabetes and kidney disorder.  The Veteran has not been afforded a medical opinion regarding this issue and a remand is necessary to obtain one prior to making a decision. 

The claim to reopen service connection for lower extremity neuropathy and the claims of service connection for upper extremity neuropathy, a nerve condition, and GERD must be remanded because they are inextricably-intertwined with the issues of service connection for diabetes and a kidney disorder.  

The Veteran's claims for hearing loss and tinnitus must be remanded for a new examination.  He underwent a VA examination in January 2010 and the examiner opined that the Veteran was not entitled to service connection for hearing loss and tinnitus because there was no present hearing loss disability.  An August 2014 audiological evaluation shows that the Veteran's hearing loss worsened from mild hearing loss bilaterally and perfect word recognition scores to mild hearing loss from 250 Hz to 6000 Hz in the right ear, moderate to mild hearing loss from 250 Hz to 6000 Hz in the left ear, and word recognition scores of 92 percent bilaterally in each ear.  As evidence shows that the Veteran's hearing has worsened, a new audiological evaluation and medical opinion is necessary prior to making a determination on the merits.  On remand, the RO should obtain all outstanding VA audiological evaluations that were conducted during the period on appeal, including in May 2008, December 2009, and August 2014, but are not associated with the claims file.  

The Veteran's service connection claim for cramps must also be remanded for outstanding medical records and a VA medical opinion.  While the Veteran reported to his VA medical providers that his muscle cramps were caused by a missing enzyme, January 2010 private muscle biopsy results show that the findings were "quite unremarkable with no definitive myopathic or neurogenic features."  There are no findings about a missing enzyme and the RO should attempt to obtain outstanding medical records regarding further treatment or testing.  Additionally, the Veteran testified that he had these cramps prior to service.  Accordingly, a medical opinion is necessary to determine if the Veteran's cramp condition preexisted service and, if so, was aggravated by service. 

The claim for a TDIU is inextricably-intertwined with the above service connection claims, and must be remanded accordingly.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran authorization and consent forms for outstanding records regarding treatment and testing for the cramps disorder at the Baptist Health Medical Center in Little Rock, or other private medical provider if appropriate.  

2. After obtaining or attempt to obtain the above medical records, the RO should forward the Veteran's claims file to an appropriate medical provider to assess the etiology of the cramps disorder.  After a review of the claims file, the examiner should respond to the following: 

(a) Does the Veteran have a current, separate disability manifested by muscle cramps? 

(b) If so, did this disability clearly and unmistakably preexist service? Please address the Veteran's Board hearing testimony that he had muscle cramps prior to service. 

(c) If the disability preexisted service, was the preexisting cramps disorder clearly and unmistakably not permanently worsened during (not aggravated by) active service?

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation. Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

(d) If the disability did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that the cramps disorder was incurred in or caused by service?  Please address the Veteran's October 1969 service record which shows treatment for cramps and a back ache.  

3. Forward the Veteran's claims file to an appropriate VA medical provider who can render opinions on the Veteran's diabetes and kidney disorder claims.  After a review of the claims file, including specific pieces of evidence listed below, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was caused by exposure to herbicide agents in service?  Please address the January 2010 VA examination relating the diabetes to steroid treatment, VA medical records showing a diagnosis of diabetes mellitus in 2008, and the private medical opinion submitted by the Veteran's attorney in October 2016.     

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disorder was caused by exposure to herbicide agents in service?  Please address the private medical opinion submitted by the Veteran's attorney in October 2016.  

(c) If the examiner determines that the Veteran's diabetes or kidney disorder was caused by exposure to herbicide agents in service, is it at least as likely as not that the Veteran's nerve disorders, including peripheral neuropathy of the upper and lower extremities, are related to the diabetes and/or kidney disorder?

(d) If the examiner determines that the Veteran's diabetes or kidney disorder was caused by exposure to herbicide agents in service, is it at least as likely as not that the Veteran's GERD was caused by medication taken for diabetes and/or kidney disorder?   

The examiner should explicitly address the following evidence when rendering an opinion:  the February 2007 VA medical record indicating a diagnosis of diabetes, the January 2008 VA medical record indicating a high glucose level, the private October 2009 medical record showing evidence for a neuropathy but not myopathy, the January 2010 VA diabetes examination, the May 2010 VA medical record indicating the Veteran was becoming diabetic, and the October 2016 private medical opinion submitted by the Veteran's attorney. 

4. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus, if any.  After examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus, if shown, began in or are otherwise etiologically-related to service.  

5. After completion of the above, the AOJ should readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate amount of time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


